PER CURIAM.
James D. Abbott appeals the district court’s April 12, 2000, denial of his motion to suppress evidence seized from a rental car in which he was a passenger.
We hold the district court did not err in concluding the evidence was admissible, and we affirm on the reasoning the court articulated at the hearing on motion to suppress the evidence. See Whren v. United States, 517 U.S. 806, 813, 116 S.Ct. 1769, 135 L.Ed.2d 89 (1996); United States v. Hassan El, 5 F.3d 726, 730 (4th Cir.1993).
We dispense with oral argument because the facts and legal contentions are ade*332quately presented in the materials before the court and argument would not significantly aid in the decisional process.

AFFIRMED.